DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to a New Application entered 09/02/2021.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 01/12/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
4.	Claims 1-20 are pending in this application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5.	Claims 1-3, 5, 7-8 and 14-16 are rejected under 35 U.S.C. 102 (a) (1) or (a) (2) as being anticipated by Sheehan et al (US 2010/0037253).

Regarding Claim 1, Sheehan discloses a method for inserting a content element in a real-time media stream, the method comprising receiving a set of features associated with a client device (see Para 9-10; Para 82; Para 93; Para 97; Para 105; such as a network platform receiving demographics or audience parameters associated with a client device of a user), wherein the set of features are received relative to a first signal indicating a geographic region selected for the client device (see Para 9-10; Para 82; Para 93; Para 101; the demographics is relative to a geographic location of a local network platform selected for the client device of a user); selecting the content element based on the set of features associated with the client device (see Para 14; Para 17; Para 27; Para 78; Para 81; Para 89; Para 93-94; Para 97; Para 100; such as select between asset options provided for use in network-wide delivery spots of the content stream (e.g., national feed) based on geographic and/or demographic values), wherein the content element is selected relative to a second signal for subscribing the client device to a control channel of the real-time media stream (see Para 17; Para 60; Para 75; Para 105; such as user subscribing to a particular channel currently viewed); inserting the content element in the real-time media stream to thereby produce a modified real-time media stream (see Para 17-18; Para 21; Para 27; Para 105; then inserting the selected asset into the spot to replace existing asset), wherein the content element is inserted in the real-time media stream relative to a third signal for subscribing the client device to the real-time media stream (see Para 22; Para 74; Para 105; such as inserting a replacement asset in the currently viewed real-time media stream relative to a selection of the real-time media stream), and wherein the first signal or the second signal is processed prior to the third signal (see Para 22; Para 105; such as the particular program is after the broadcast channel is selected); and communicating the modified real-time media stream to the client device (see Para 22; Para 100; Para 102; then communicating the modified media stream to the client device).

Regarding Claim 2, Sheehan further discloses prior to communicating the modified real- time media stream to the client device: receiving, from the client device, a request to subscribe to the real-time media stream, wherein the real-time media stream includes multiple splice points associated with positions that indicate cue-in or cue-out points, and wherein the content element is inserted in a splice point of the multiple splice points (see Para 6; Para 8; Para 11-13; Para 87).

Regarding Claim 3, Sheehan further discloses prior to communicating the modified media stream to the client device: receiving an indication of the geographic region selected from multiple geographic regions available for the client device (see Para 77; such as receiving an indication of a particular region among multiple different regions prior to replacing a national asset in the selected broadcast program), wherein the content element is selected from among multiple content elements designated for the selected geographic region (see Para 77; the target asset is selected from an asset package).

Regarding Claim 5, Sheehan further discloses the set of features associated with the client device comprises any of demographic information of a viewer of the real-time media stream (see Para 27; Para 97); an indication of a preference of the viewer; and an indication of a behavior of the viewer.

Regarding Claim 7, Sheehan further discloses selecting the content element comprises selecting the content element from among multiple content elements, wherein the multiple content elements are identified based on content of the real-time media stream (see Para 27; such as instructions contained in the broadcast media stream).

Regarding Claim 8, Sheehan further discloses the content element is an advertisement segment (see Para 7), the method further comprising selecting an ad-insertion service configured to insert the advertisement segment in the real-time media stream (see Para 7; Para 27).

Regarding Claim 14, Sheehan discloses a client device (see Fig. 2; Para 106; such as a customer premises equipment (CPE) 108; or a Digital STB) comprising a network interface; a display device; a decoder; a processor (see Para 65;); and a memory storing instructions that, when executed by the processor, cause the client device to communicate, using the network interface, a request to a subscription service for real-time streaming content captured in real-time (see Para 64; Para 105-106; such as watching HDTV programming); communicate, using the network interface, demographic information of a user of the client device (see Para 73; Para 97; Para 105); receive, using the network interface, an encoded version of the real-time streaming content (such as HDTV streaming content), wherein the streaming content includes a content element that is targeted for the demographic information (see Para 73; Para 93); decode, using the decoder, the encoded version of the real-time streaming content to produce a decoded streaming content including the content element (see Para 65); and cause display, on the display device, of the decoded streaming content including the content element (see Para 65; then display the streaming program including advertisement on a television device).

Regarding Claims 15, Sheehan further discloses the content element includes an advertisement selected based on the demographic information of the user and a geographic region of the client device (see Para 27; Para 100).

Regarding Claim 16, Sheehan discloses a method comprising receiving, from a client device, a request to subscribe to a real-time content stream (see Para 106), wherein the real-time content stream includes one or more splice points, and wherein the one or more splice points are associated with positions in the content stream and indicate cue-in or cue-out points (see Para 11-13; Para 66; Para 79; Para 93); augmenting multiple ordered signals of a process to subscribe the client device to the real-time content stream, wherein augmenting the multiple ordered signals includes receiving a set of features of a user associated with the client device (see Para 9-10; Para 22; Para 93; Para 97; Para 105); selecting a content element configured for insertion in the real-time content stream based on the set of features; inserting the content element relative to the cue-in or cue-out points of the real-time content stream to thereby produce a modified content stream; and communicating the modified content stream to the client device (see Para 64; Para 93; Para 100).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



6.	Claims 4, 6, 9-13 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sheehan et al (US 2010/0037253) as applied to claims 1, 11 and 16 above, and further in view of Pathak et al (US 2019/0313135).

Regarding Claim 4, Sheehan discloses prior to communicating the modified media stream to the client device, storing the content element in an asset database associated with the geographic region (see Para 80; Para 99-100; such as forward and store the content element at a local platform for insertion) but is silent about transcoding the content element, storing the transcoded content element in a cache memory.
In an analogous art, Pathak equally discloses transcoding the content element, storing the transcoded content element in a cache memory (see Para 22; Para 30; Para 123). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Sheehan to include transcoding the content element, storing the transcoded content element in a cache memory, as taught by Pathak to match the quality while improve access time.

Regarding Claim 6, Sheehan in view of Pathak would disclose and render prior to communicating the modified real- time media stream to the client device: transcoding the content element relative to the second signal for subscribing the client device to the control channel, and wherein the transcoded content element is inserted in the real-time media stream to be obvious (see Sheehan; Para 27; Para 80; Para 99-100; Pathak: Para 22; Para 30) so as to match the quality.

Regarding Claim 9, Sheehan discloses selecting the content element comprises selecting the content element from a cache memory designated for the geographic region (see Para 27; Para 64; Para 99-100; such as provide instructions for a network platform inserting stored assets, and dictate which asset is selected/inserted into an asset delivery spot… the asset insertion instructions may include a geographical criterion. Such a geographical criterion may identify regions in which an asset provider is interested in targeting); further in view of Pathak (see Para 22; Para 123) would include cache memory as a storing means so as to improve access time as well-known in the art.

Regarding Claim 10, Sheehan in view of Pathak would disclose and render the cache memory is pre-populated with multiple content elements selected for insertion in real-time media streams prior to the client device subscribing to the real-time media stream to be obvious (see Sheehan: Para 27; Para 99-100; Pathak: Para 123).

Regarding Claim 11, Sheehan discloses at least one computer-readable storage medium, excluding transitory signals (such as memory in a Digital STB) and carrying instructions, which, when executed by at least one data processor of a system (inherent in a DSTB), cause the system to receive a request to subscribe a client device to a real-time media stream, wherein the request is input to the client device by a prospective viewer of the real-time media stream (see Para 27; Para 105-106; such as a user select a broadcast program to watch); subscribe the client device to a control channel of a streaming service for the real- time media stream (see Para 68; Para 105; such as subscribe a channel to join targeted asset system, such as HDTV programming); select a content element from among multiple content elements based on demographic information of the prospective viewer (see Para 99-100; such as a targeted audience) and a geographic region of the client device (see Para 27; Para 93); Sheehan in view of Pathak would disclose and render transcoding the selected content element; store the transcoded content element on a cache memory storage system of the geographic region; splicing the transcoded content element in the real-time media stream to thereby produce a modified media stream; and subscribe the client device to the modified media stream to be obvious (see Sheehan: Para 27; Para 64; Pathak: Para 22; Para 30; Para 123).

Regarding Claim 12, Sheehan in view of Pathak would disclose and render the system is caused to receive a request to subscribe another client device to another media stream; retrieve the transcoded content element from the cache memory; and splice the transcoded content element from the cache memory in the other media stream; and subscribe the other client device to the other media stream including the transcoded content element to be obvious (see Sheehan: Para 27; Para 99-100; Pathak: Para 123).

Regarding Claim 13, Sheehan further discloses the multiple content elements each include advertisement content managed by an advertisement service (see Para 7; Para 45).

Regarding Claims 17, Sheehan discloses augmenting the multiple ordered signals comprises issuing a request to an advertisement service for advertisement content (see Para 27; such as an instruction for an advertisement replacement); in response to the request to the advertisement service, receiving the selected content element including an advertisement (see Para 27; Para 99-100; Para 105-106); Sheehan in view of Pathak would disclose and render transcoding the content element upon subscribing the client device to a control channel for the real-time content stream; and storing the transcoded content element on a cache storage for insertion in real-time media streams to be obvious (Pathak: Para 22; Para 123).

Regarding Claims 18, Sheehan in view of Pathak would disclose and render augmenting the multiple ordered signals comprises upon subscribing another client device to the control channel for the real-time content stream, retrieving the content element from the cache storage; and inserting the content element in the real-time content stream for the other client device to be obvious (see Sheehan: Para 27; Para 99-100; Para 105-106; Pathak: Para 22; Para 123).

Regarding Claims 19, Sheehan discloses determining that the advertisement service should be done within a time window (see Para 79); therefore, it would be obvious to include if it is unable to timely select, transcode, or insert a first content element in the real-time content stream prior to a threshold event such as the defined time window; and selecting a second content element such as a default asset for insertion in the real-time content stream in lieu of the first content element.

Regarding Claims 20, Sheehan further discloses the first content element is targeted for the user, and wherein the second content element is a generic content element that is not targeted for the user (see Para 22; Para 99-100; Para 105-106; such as first insertion spot for restricted asset, i.e., targeted asset and second insertion spot for unrestricted asset, i.e., a generic content element).

Conclusion
7.	Claim 1-20 are rejected.

Correspondence Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PENG whose telephone number is (571)270-1147.  The examiner can normally be reached on Monday - Friday 11 AM to 8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 5712724195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HSIUNGFEI PENG/Primary Examiner, Art Unit 2426